Citation Nr: 1502374	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-18 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran's DD-214 reflects active duty from May 1977 to November 1977, with three months, 26 days of prior inactive service.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from a May 2011 rating decision which granted service connection for bilateral hearing loss but denied service connection for bilateral tinnitus. 

On December 5, 2012, the Veteran testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service.

2.  The Veteran has experienced ringing in his ears since service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a)(2014).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II. Legal Criteria and Analysis

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a)(2014).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007).  Of note, the Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation. See Charles v. Principi, 16 Vet. App. 370 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As an initial matter, the Board notes that the Veteran is service connected for bilateral sensorineural hearing loss (SNHL).  Further, the Veteran's DD 214 shows his military occupational specialty (MOS) primarily to be a helicopter hydraulics technician, and the Veteran has stated he was exposed to loud noise in service while repairing helicopters.  The Veteran is both competent and credible to report that he was exposed to loud noise in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board concedes that based upon the Veteran's MOS and the Veteran's own statements, he was exposed to at least some level of acoustic trauma in service.  

The question remains whether the Veteran's bilateral tinnitus is due to noise exposure during service.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that it is.

The evidence of record includes the Veteran's STRs, post service VA treatment records, a VA audiological evaluation, and the Veteran's own statements.  STRs do not reflect any complaints, diagnosis, or treatment of hearing problems during service.  The Veteran's service entrance and separation exams revealed a shift in hearing while in service.  On that basis, the Veteran was granted service connection for SNHL.

Post service treatment records dated December 2010 and April 2011 from the Muskogee VAMC note some history of pre-service head trauma, where the Veteran was hit on the head, and also reportedly knocked out during a sledding accident at age 13, and possibly during car accidents.  In December 2010, the Veteran also stated that his hearing loss and tinnitus had become more noticeable within the past 20 years.

In March 2011, the Veteran was afforded a QTC audiological evaluation.  At that time, the Veteran reported he had experienced tinnitus prior to service, and that during service he was exposed to loud noise as a mechanic and did not wear hearing protection.  The Veteran's post-service occupation was noted to be auto mechanic, but no other occupational or recreational noise exposure was indicated.  He also reported a history of head trauma prior to service.  The audiologist diagnosed the Veteran with bilateral tinnitus, and opined that, similar to his SNHL, it was at least as likely as not that the Veteran's tinnitus was due to noise exposure during service.  

In April 2011, the QTC audiological examiner submitted an addendum opinion retracting her prior statement that tinnitus was due to noise exposure in service.  She instead stated that the etiology of the Veteran's tinnitus was less likely than not related to military noise exposure due to reported time of onset being before military service, and that the Veteran had been involved in three automobile accidents from age 13 to 16 prior to service.

In December 2012, during his video hearing the Veteran testified that he was exposed to noise as a helicopter mechanic for a number of months while in service.  He explained that he worked 2 to 3 and sometimes 8 hours per day around loud motor noise and rotor blade noise, and began noticing the ringing in his ears about a month after starting the job, in early 1977.  He further testified that he was right handed, so as he worked, his right side faced toward the helicopter.  The Veteran's right ear SNHL is noted to be significantly worse than his left.  

In January 2012, the Veteran filed a notice of disagreement with the May 2011 rating decision.  In his NOD, the Veteran's representative stated that the QTC examiner's opinion denying his tinnitus on the basis of pre-service head trauma due to automobile accidents was incorrect.  The Veteran stated he had never been in an automobile accident.

Upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran's tinnitus is related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  Namely, the Veteran has a diagnosis of SNHL that is service connected based on his in-service noise exposure, has reported ringing in his ears for many years since then, most noticeably in the past 20 years, and that tinnitus commonly occurs in conjunction with SNHL.  Alternatively, the Veteran had some level of post-service occupational noise exposure as an auto mechanic, and the audiologist attributed his tinnitus to pre-service head trauma.  

The Board notes that there is some discrepancy regarding the extent of pre-service head trauma, including whether the Veteran has ever been in a car accident.  Nevertheless, a Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

Thus, while the Veteran does potentially have a history of head trauma, his entrance examination is silent for reports of tinnitus prior to service, the Veteran has offered testimony that his tinnitus became noticeable during service and has increased in severity within the past 20 years, and he has denied being in a car accident.  In these situations, the Veteran is given the benefit of the doubt.  As noted above, the Veteran is considered competent and credible in his testimony.  

Consequently, the Board finds that the Veteran's bilateral tinnitus is due to noise exposure in active service and service connection is warranted.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


